Citation Nr: 1456489	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-31 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to May 1992 and in the Reserves thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for PTSD.  

The Veteran testified before the undersigned at video hearing in November 2014.  A transcript of the hearing is associated with the claims file.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has credibly asserted that he witnessed his friend's body after the friend was killed by a vehicle while they were both serving at Fort Hood in 1988.

2.  The Veteran was diagnosed with PTSD, in part due to the stressor of seeing his friend's body during active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's PTSD was incurred in or is otherwise related to his active service.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for PTSD.  Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.

Analysis

The Veteran contends that service connection is warranted for PTSD.  He asserts that his in-service stressors were emergency drills, including one resulting in an ankle injury while serving at the demilitarized zone (DMZ) in Korea, as well as witnessing his friend's death while serving at Fort Hood.  

In order to establish service connection for an acquired psychiatric disorder, not including PTSD, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD (the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014). 

Any claim for service connection first requires the presence of a currently-diagnosed disability.  VA treatment records and the March 2014 VA examination indicate that the Veteran has received a diagnosis of PTSD.  Therefore, the evidence shows a diagnosis of a claimed disability.

With regard to an in-service stressor, the Veteran has alleged that he has PTSD due to witnessing his friend's death while training at Fort Hood.  Therefore, the record must contain credible supporting evidence that the Veteran's claimed in-service stressor actually occurred.  38 C.F.R. §3.304(f)(2014). 

In December 2012, the Veteran submitted a statement that his friend was hit by an M117 in service at Fort Hood in May or June of 1988 and killed, which upset him.  

An August 2013 Defense Personnel Records Information Retrieval System (DPRIS) search noted that while they were not able to find anyone killed in June 1988 by a M117 at Fort Hood, records showed that a Private J.D.V. Jr. of Battery A, third battalion, 3rd Field Artillery, was killed in March 1988 by an M577 Carrier vehicle at Fort Hood.  

November 2013 VAMC treatment records noted that the Veteran had been focused on memory of friend in army being run over and killed by tank.

The Veteran was afforded a VA examination in March 2014 to assess the nature and etiology of his claimed PTSD.  The examiner diagnosed the Veteran with chronic PTSD and listed his stressors as the Veteran injuring his ankle and not making it to a bunker during an alert at the DMZ, and being fearful his life, as well as seeing a platoon sergeant killed by a North Korean sniper, which led to fear of hostile military activity.  The examiner also listed as a stressor that the Veteran had a close friend killed in 1988 when they were at Fort Hood.  The Veteran stated he had participated in combat training exercise with this friend and the friend was killed by a vehicle running over his head.  The Veteran stated he saw his friend's body.  The examiner endorsed that the Veteran witnessed personal traumatic events as they occurred to others.  

The Veteran testified in his November 2014 hearing that his friend was run over right after dark by an M577 tank, not an M1117, which ran over his head.  The Veteran stated he was in the back of the convoy and when the incident happened.  He said that when he heard there was an accident he went running up to the site and the platoon sergeant knew that he was friends with the deceased and was trying to hold him back.  He stated it was a traumatic experience to have a friend to get run over and killed that way.

Personnel records confirm that the Veteran served in the Battery 3/3 Field Army at Fort Hood from February 1988 to July 1989.

The Board finds that the Veteran's competent and credible lay statements, along with the DPRIS search, provide sufficient verification of the Veteran's in-service stressor and that he served with the deceased at Fort Hood in 1988, even if his exact recollection of the dates or the type of tank was not originally correct.  

Regarding the third element, that of a link between the claimed stressor and the Veteran's symptomatology, as noted above, the March 2014 VA examination listed the accident and the Veteran's friend's death as a stressor that contributed to his PTSD, as the examiner endorsed that the Veteran had witnessed in personal traumatic events as they occurred to others and was now experiencing recurrent, involuntary, and intrusive distressing memories of these events, as well as recurrent dreams related to these events.  

Therefore, the Board finds that the evidence of record for and against the claim is at least in relative equipoise as to whether the Veteran's PTSD diagnosis is related to service.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for PTSD is granted.  38 U.S.C. § 5107 (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	 




ORDER

Service connection for PTSD is granted.  





____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


